DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

Figures 1 and 2 appear to be generic computing elements disclosing legacy execution environments (see, e.g., ¶¶0016-0017 and 0022-0043) which should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[A] ¶0042:Line 5 – functionalities;
[B] ¶0071:Line 3 – attempts are;
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/406,556 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter is substantially identical in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US Patent No. 7,877,357 B1).

Consider Claim 1, 
Wu teaches a method providing resilient execution of a service on a computing device (Wu, e.g., Col 5:17+, management of storage system services.), the method comprising: 
storing the service in a non-volatile memory of the computing device, the service comprising instructions executable by a processor of the computing device (Wu, e.g., Col 9:33+, store backup information, images, and/or files on a set of storage devices;Col 5:40+, storage devices include non-volatile media.); 
generating by the processor an operational instance of the service, the operational instance of the service comprising a reference to the service (Wu, e.g., Col 2:48+, describes producing a dynamic (i.e., operational) image of a storage object comprising a reference to the original static image.); 
storing by the processor the operational instance of the service in the non-volatile memory with a read-write access right (Wu, e.g., Col 10:36+, describes that the dynamic (i.e., operational) image is read-writable.)
executable) when it is loaded into the storage systems memory; Col 6:13+, memory can be RAM (i.e., volatile).); and 
adding by the processor data generated by the execution of the instructions of the service to the operational instance of the service for permanent storage in the non-volatile memory (Wu, e.g., Col 3:25+, simulated dynamic image may include data reflecting changes/differences made since the first image was generated; Col 3:28+, further static images may be generated using the data from the dynamic image indicating that the data generated was for permanent storage in the non-volatile memory.).

Consider Claim 2, 
Wu further describes wherein the service has a read-only access right (Wu, e.g., Col 2:39+, static images are read-only).

Consider Claim 3, 
Wu further describes wherein the service is associated to a file storing the instructions of the service (Wu, e.g., Fig 5;Col 12:13+, VSS_Snapshot_X_initial.), and the 

Consider Claim 4, 
Wu further teaches wherein the reference to the service comprises a pointer to the file associated to the service (Wu, e.g., Abstract, dynamic/clone image includes a reference pointer to the static/first image.)

Consider Claim 5, 
Wu further dsicloses upon occurrence of an interruption of the executable instance of the service (Wu, e.g., Col 9:61+, describes a restore upon the occurrence of an interruption.), launching by the processor a new executable instance of the service associated to the operational instance of the service (Wu, e.g., Col 10:1+, restore using a previously stored image.), the new executable instance of the service using the generated data previously added to the operational instance of the service (Wu, e.g., Fig 5:Col 12:55+, a new static images of clone may be created which includes the changes made since the initial static image was created.  In other words, a previously stored image may include an image with the previously added generated data.).

Consider Claim 6, 
Wu further teaches copying by the processor the generated data previously added to the operational instance of the service from the non-volatile memory to the volatile memory for usage by the new executable instance of the service (Wu, e.g., Col 1:42+, a executable) when it is loaded into the storage systems memory; Col 6:13+, memory can be RAM (i.e., volatile).).

Consider Claim 7, 
Wu further teaches upon detection of an event, removing by the processor from the non-volatile memory the operational instance of the service (Wu, e.g., restore includes deleting elements of the file system.), the event comprising a factory reset of the computing device or a detection of an issue with the executable instance of the service (Wu, e.g., Col 9:61+, restore due to an error, corruption, malignant code, etc.).

Consider Claim 8, 
Wu further teaches wherein the service further comprises service data (Wu, e.g., Col 9:21+, filesystems include, among other elements, filenames which are used to service the needs of an application.), the launching comprises copying by the processor the service data from the non-volatile memory to the volatile memory, and the execution of the instructions of the service by the processor uses the service data copied into the volatile memory (Wu, e.g., Col 1:42+, a volume is loaded by copying the logical organization of the files, data, and directories, into (volatile) memory.).

Consider Claim 9, 
Wu further teaches wherein the execution of the instructions of the service by the processor generates modifications to the service data copied into the volatile memory and the modifications to the service data are added by the processor to the operational for permanent storage in the non-volatile memory.).

Consider Claim 10, 
Wu further teaches upon occurrence of an interruption of the executable instance of the service (Wu, e.g., Col 9:61+, describes a restore upon the occurrence of an interruption.), launching by the processor a new executable instance of the service associated to the operational instance of the service (Wu, e.g., Col 10:1+, restore using a previously stored image.), the new executable instance of the service using the modifications to the service data previously added to the operational instance of the service (Wu, e.g., Fig 5:Col 12:55+, a new static images of clone may be created which includes the changes made since the initial static image was created.  In other words, a previously stored image may include an image with the previously added generated data (including service data).).

Consider Claim 11, 
Wu further teaches copying by the processor the modifications to the service data previously added to the operational instance of the service from the non-volatile memory to the volatile memory for usage by the new executable instance of the service executable) when it is loaded into the storage systems memory; Col 6:13+, memory can be RAM (i.e., volatile).).

Consider Claim 12, 
Wu further teaches upon detection of an event, removing by the processor from the non-volatile memory the operational instance of the service (Wu, e.g., restore includes deleting elements of the file system.), the event comprising a factory reset of the computing device or a detection of an issue with the executable instance of the service (Wu, e.g., Col 9:61+, restore due to an error, corruption, malignant code, etc.).

Consider Claim 13, 
Wu further teaches wherein the execution of the instructions of the service by the processor generates modifications to the instructions of the service copied into the volatile memory and the modifications to the instructions of the service are added by the processor to the operational instance of the service for permanent storage in the non-volatile memory (Wu, e.g., Col 3:25+, simulated dynamic image may include data reflecting changes/differences made since the first image was generated; Col 3:28+, further static images may be generated using the data from the dynamic image indicating that the data generated was for permanent storage in the non-volatile memory;Col 1:42+, image instructions are considered analogous to the logical organization of the volume’s files, data, and directories.).

Claim 14, 
Wu further teaches upon occurrence of an interruption of the executable instance of the service (Wu, e.g., Col 9:61+, describes a restore upon the occurrence of an interruption.), launching by the processor a new executable instance of the service associated to the operational instance of the service (Wu, e.g., Col 10:1+, restore using a previously stored image.), the new executable instance of the service using the modifications to the instructions of the service previously added to the operational instance of the service (Wu, e.g., Fig 5:Col 12:55+, a new static images of clone may be created which includes the changes made since the initial static image was created.  In other words, a previously stored image may include an image with the previously added generated data (including modifications to any instructions).).

Consider Claim 15, 
Wu further teaches coping by the processor the modifications to the instructions of the service previously added to the operational instance of the service from the non-volatile memory to the volatile memory for usage by the new executable instance of the service (Wu, e.g., Col 1:42+, a (restored) volume is said to be “in-use” (i.e., executable) when it is loaded into the storage systems memory; Col 6:13+, memory can be RAM (i.e., volatile).).

Consider Claim 16, 
Wu further teaches upon detection of an event, removing by the processor from the non-volatile memory the operational instance of the service (Wu, e.g., restore includes 

Consider Claim 17, 
Wu further teaches: 
generating by the processor a second operational instance of the service, the second operational instance of the service comprising a reference to the service (Wu, e.g., Col 2:48+, describes producing a dynamic (i.e., operational) image of a storage object comprising a reference to the original static image. The system of Wu is capable of generating a plurality of instances in this context.); 
storing by the processor the second operational instance of the service in the non-volatile memory with a read-write access right (Wu, e.g., Col 10:36+, describes that the dynamic (i.e., operational) image is read-writable. The system of Wu is capable of storing a plurality of instances in this context.); 
launching by the processor a second executable instance of the service associated to the second operational instance of the service, the launching comprising copying the instructions of the service from the non-volatile memory to the volatile memory and executing the instructions of the service copied into the volatile memory (Wu, e.g., Col 1:42+, a volume is said to be “in-use” (i.e., executable) when it is loaded into the storage systems memory; Col 6:13+, memory can be RAM (i.e., volatile). The system of Wu is capable of launching a plurality of instances in this context.); and 
for permanent storage in the non-volatile memory. The system of Wu is capable of adding generated data to a plurality of instances in this context.).

Consider Claim 18, 
Wu further teaches: 
storing in the non-volatile memory a plurality of services, each service comprising instructions executable by the processor, each service having a read-only access right (Wu, e.g., Col 2:39+, static images are read-only;Col 2:4+, a backup usually comprises one or more images.); 
generating by the processor an operational instance of service for each service, each operational instance of service comprising a reference to the corresponding service (Wu, e.g., Col 2:48+, describes producing a dynamic (i.e., operational) image of a storage object comprising a reference to the original static image. The system of Wu is capable of generating a plurality of instances in this context.); 
storing by the processor each operational instance of service in the non-volatile memory with a read-write access right (Wu, e.g., Col 10:36+, describes that the operational) image is read-writable. The system of Wu is capable of storing a plurality of instances in this context.); 
launching by the processor an executable instance of service for each operational instance of service, each executable instance of service being associated to the corresponding operational instance of service, each launching comprising copying the instructions of the corresponding service from the non-volatile memory to the volatile memory and executing the instructions of the corresponding service copied into the volatile memory (Wu, e.g., Col 1:42+, a volume is said to be “in-use” (i.e., executable) when it is loaded into the storage systems memory; Col 6:13+, memory can be RAM (i.e., volatile). The system of Wu is capable of launching a plurality of instances in this context.); and 
adding by the processor data generated by the execution of the instructions of each service to the corresponding operational instance of service for permanent storage in the non-volatile memory (Wu, e.g., Col 3:25+, simulated dynamic image may include data reflecting changes/differences made since the first image was generated; Col 3:28+, further static images may be generated using the data from the dynamic image indicating that the data generated was for permanent storage in the non-volatile memory. The system of Wu is capable of adding generated data to a plurality of instances in this context.).

Consider Claim 19, 
Wu further teaches receiving the service by the processor via a communication interface of the computing device from a remote computing device and storing by the 

Consider Claim 20, 
Wu further teaches storing a new version of the service in the non-volatile memory and associating the reference to the service to the new version of the service for each newly generated operational instance of the service (Wu, e.g., Col 9:33+, store backup information, images, and/or files on a set of storage devices;Col 5:40+, storage devices include non-volatile media; Col 2:48+, describes producing a dynamic (i.e., operational) image of a storage object comprising a reference to the original static image.  This claim essentially describes generating a new image.).

Consider Claim 21, 
Wu further teaches storing a new version of the service in the non-volatile memory and associating the reference to the service to one of a previous version of the service stored in the non-volatile memory or the new version of the service for each newly generated operational instance of the service (Wu, e.g., Col 9:33+, store backup information, images, and/or files on a set of storage devices;Col 5:40+, storage devices include non-volatile media; Col 2:48+, describes producing a dynamic (i.e., operational) image of a storage object comprising a reference to the original static image.  This claim essentially describes generating a new image.).

Claim 22, 
Wu teaches a non-transitory computer program product comprising instructions executable by a processor of a computing device, the execution of the instructions by the processor of the computing device providing resilient execution of a service on the computing device (Wu, e.g., Col 5:17+, management of storage system services.) by: 
storing by the processor the service in a non-volatile memory of the computing device, the service comprising instructions executable by the processor (Wu, e.g., Col 9:33+, store backup information, images, and/or files on a set of storage devices;Col 5:40+, storage devices include non-volatile media.); 
generating by the processor an operational instance of the service, the operational instance of the service comprising a reference to the service (Wu, e.g., Col 2:48+, describes producing a dynamic (i.e., operational) image of a storage object comprising a reference to the original static image.); 
storing by the processor the operational instance of the service in the non-volatile memory with a read-write access right (Wu, e.g., Col 10:36+, describes that the dynamic (i.e., operational) image is read-writable.); 
launching by the processor an executable instance of the service associated to the operational instance of the service, the launching comprising copying the instructions of the service from the non-volatile memory to a volatile memory of the computing device and executing the instructions of the service copied into the volatile memory (Wu, e.g., Col 1:42+, a volume is said to be “in-use” (i.e., executable) when it is loaded into the storage systems memory; Col 6:13+, memory can be RAM (i.e., volatile).); and 
for permanent storage in the non-volatile memory.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
[A] Fair et al. (US Patent No. 7,334,095) – incorporated by reference in Wu et al. (see, e.g., Col 7:35+) this describes additional details of creating a writable clone. 
[B] Teterin et al. (US Patent No. 7,587,563) – incorporated by reference in Wu et al. (see, e.g., Col 12:48+) this describes additional details related to making read-only elements appear to be writable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170.  The examiner can normally be reached on Monday - Thursday 11am-3pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/           Primary Examiner, Art Unit 2137